Citation Nr: 1733967	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-50 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected compression fracture of the thoracic spine.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for pain of the low back, buttocks, and lower extremities, to include as secondary to service-connected compression fracture of the thoracic spine.

5.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected compression fracture of the thoracic spine.

6.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.  

7.  Entitlement to an increased rating for a compression fracture of the thoracic spine, currently evaluated as 10 percent disabling prior to November 26, 2013, and 20 percent disabling thereafter.

8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1971.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2008, April 2009, March 2010, September 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a July 2010 rating decision, the RO increased the evaluation assigned for the Veteran's thoracic spine disability to 20 percent, effective from November 26, 2013.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status.

In March 2016, the Board remanded the case to afford the Veteran a videoconference hearing.  The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript is of record.  The case was subsequently returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for compression fracture of thoracic spine and major depressive disorder; service connection for pain of the low back, buttocks, and bilateral lower extremities; and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for PTSD and a right knee disorder. 

2.  In a September 1977 rating decision, the RO denied service connection for hypertension. The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one year appeal period.

3.  The evidence received since the September 1977 rating decision, by itself, or in conjunction with previously considered evidence, is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact needed to substantiate the claim, and  does not raise a reasonable possibility of substantiating the claim for service connection for hypertension.

4.  The Veteran's osteoporosis did not manifest during active service and is not otherwise related to his active service.

5.  The Veteran's osteoporosis was not caused or aggravated by his service-connected thoracic spine disability or any medications taken to treat a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to service connection for PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to service connection for a right knee disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The September 1977 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

4.  The evidence received since the September 1977 rating decision is not new and material, and the claim for service connection for hypertension is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  Osteoporosis was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In a December 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for PTSD and a right knee disorder.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In a September 1977 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one year appeal period.  Therefore, the September 1977 rating decision is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the September 1977 rating decision, the evidence of record included the Veteran's service treatment and personnel records, VA treatment records, a June 1977 VA examination report, and lay statements.  In the decision, the RO noted that the Veteran's service treatment records did not include any evidence of a diagnosis of or treatment for hypertension and that his blood pressure was recorded as 120/80 at the time of his May 1971 separation examination.  The RO also observed the Veteran's report at a June 1077 VA examination that he had been treated for high blood pressure since 1974.  

The evidence received since the September 1977 rating decision includes ongoing VA treatment records, Social Security Administration (SSA) records, the lay assertions of the Veteran, a February 2009 statement from the Veteran's treating private physician, and hearing testimony. 

With respect to the VA medical records and SSA records, the Board notes that the majority of the evidence does not pertain to hypertension.  To the extent that they do reference the Veteran's blood pressure or hypertension, the Board finds that such evidence is cumulative in that the documents reiterate that the Veteran has a current disorder.  They do not show or suggest that the disorder began in service, manifested within one year thereafter, or is otherwise related to his military service.  Thus, these additional records are cumulative or redundant of evidence previously of record, do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim.

During the December 2016 hearing, the Veteran testified that he attempted to enlist in the Army National Guard following his active duty service, but he did not qualify because his blood pressure was too high.  He was unable to recall when he was examined.  A review of the records revealed a January 1974 VA treatment note that indicated that the Veteran was "told by the Army Reserves last night that he should come for treatment of his [blood pressure]."  The January 1974 VA treatment note was dated nearly three years following his separation from active duty.  Thus, the evidence does not show that he had hypertension in service or within one year thereafter or otherwise relate the disorder to his period of service.

In a February 2009 statement, the Veteran indicated that he was treated for hypertension within the one year presumptive period, and he submitted a statement from his private physician to support his assertion.  However, the Board notes that the private physician only stated that the Veteran had "difficult-to-control hypertension" and that he was on three medications for blood pressure.  He did not indicate when the Veteran was diagnosed with hypertension or provide an etiology opinion.  An annotation on the physician's statement written by L.P. stated that the Veteran was a patient of the physician's for at least 15 years and that he had been on blood pressure medications for years.  Again, this statement does not indicate when the Veteran was diagnosed with hypertension in service or provide an etiology for his hypertension.

Significantly, the evidence missing at the time of the September 1977 rating decision continues to be absent.  Specifically, there remains no evidence showing the Veteran's current hypertension manifested in service or within one year thereafter or is otherwise causally or etiologically related to his military service. Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for hypertension.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. Id.  Chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis and osteomalacia.  However, osteoporosis is not among the chronic diseases contemplated in 38 C.F.R. § 3.09(a). See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006). 

 Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for osteoporosis.

The Veteran has claimed that he developed osteoporosis due to steroid use to treat his service-connected thoracic spine disability.  

The Veteran does not allege, nor does the evidence show, that his osteoporosis manifested in or is otherwise related to his active service.  In fact, in a May 1971 separation examination, the Veteran's spine and other musculoskeletal systems were noted as normal.  Moreover, the post-service medical records reflect that the Veteran was diagnosed with osteoporosis in November 2010. See November 2010 VA bone density study (showed osteoporosis of L1-L4 lumbar spine and left femoral neck, and  osteopenia of the left hip).  Therefore, the Board concludes that the Veteran's osteoporosis did not manifest in service or for many years thereafter. 

In addition to the lack of evidence showing that osteoporosis manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of osteoporosis in service.  As such, there is no injury disease, or event to which a current disorder could be related. See 38 C F R § 3.159 (c)(4)(i); cf. Duenas v. Principi, 18 Vet App 512, 517 (2004), citing Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 345 F 3d 1334, 1355-57 (Fed Cir 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

For these reasons, the Board finds that osteoporosis did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.  Thus, the remaining question is whether the Veteran's osteoporosis is caused or aggravated by his service-connected thoracic spine disability.

The Veteran was afforded a VA bones examination in March 2012.  In the March 2012 VA examination report, the examiner noted that the Veteran was treated for non-service connected asthma with periodic oral steroids and used a steroid-containing inhaler.  The VA examiner included the findings of the November 2010 VA bone density test in his examination report.  He diagnosed the Veteran with osteoporosis.  He indicated that steroid drugs were not used in the treatment of spinal compression fractures and that there was no evidence of use in the Veteran's service treatment records.  Rather, he opined that the Veteran's osteoporosis was more than likely the result of chronic, long-term steroid use for his nonservice-connected asthma.  

In support of his claim, the Veteran submitted a statement from his treating VA rheumatologist dated in February 2012.  In the letter, the rheumatologist noted that he treated the Veteran for rheumatoid arthritis and low back pain.  He indicated that the Veteran had rheumatoid arthritis for many years and that he was treated with immunosuppressive medication.  He also noted that the Veteran required several courses of steroids for both his nonservice-connected rheumatoid arthritis and asthma.  He related that the Veteran had severe back pain due to disc degeneration and fat accumulation in his spinal canal, known as epidural lipomatosis, secondary to prolonged exposure to steroids.  He noted that epidural lipomatosis had no specific treatment other than to minimize the amount of steroid medication.  In addition, the rheumatologist noted that the Veteran's exposure to steroids caused osteoporosis.  

Thus, the February 2012 statement from the VA rheumatologist noted that the Veteran required steroids for his rheumatoid arthritis and asthma, which are both not service-connected disabilities.  Notably, he did not indicate that the Veteran took steroids for his service-connected thoracic spine disability. 


There is no medical opinion otherwise relating the Veteran's current osteoporosis to his military service, to a service-connected disability, or to medications taken to treat a service-connected disability.  

The Board has considered the Veteran's statements that osteoporosis is secondary to the medications used to treat his service-connected disabilities.  The Board notes the Veteran is competent to report as to the observable symptoms he experiences and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the VA examiner and the VA rheumatologist are of greater probative weight than the Veteran's general lay assertions in this regard.  The VA examiner reviewed the claims file, considered the Veteran's own reported history and assertions, and relied on his own training, knowledge, and expertise on which he relied to form his opinions.  His opinions were also supported by clear rationale.

Based on the foregoing, the Board finds that the Veteran's osteoporosis did not manifest in service and is not otherwise causally or etiologically related to his military service.  His osteoporosis is also not secondary to his service-connected disabilities, to include any medication prescribed to treat them.  Accordingly, the claim for service connection for osteoporosis is denied.


ORDER

The appeal as to the issue of entitlement service connection for PTSD is dismissed. 

The appeal as to the issue of entitlement to service connection for a right knee disorder is dismissed. 

New and material evidence not having been received, the claim for service connection for hypertension is not reopened.

Service connection for osteoporosis is denied.

REMAND

The Veteran was afforded a VA examination in connection with his claim for an increased evaluation for his service-connected thoracic spine disability in August 2016.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination report did not include these findings.

Although the Board regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected thoracic spine disability.

In addition, in the August 2016 VA examination report, the VA examiner noted that, based on x-rays, the Veteran did not have a thoracic fracture.  He indicated that the Veteran had new and separate low back conditions.  He also noted that the Veteran had bilateral sciatic nerve involvement that resulted in mild pain and paresthesias.  He opined that the Veteran's reduced muscle strength of the hips, abnormal reflexes, paresthesia, and intermittent pain were a result of his current back conditions.  Thus, there is a question as to whether the service-connected thoracic spine disability should be recharacterized or whether the Veteran has a separate low back disorder in addition to his service-connected disability. 

In addition, during the December 2016 hearing, the Veteran and his wife testified that the Veteran's psychiatric symptoms were more severe than reported at the time of the most recent VA mental disorders examination in December 2013.  Specifically, they testified that the Veteran felt helpless; he was increasingly isolated, confused, and irritable; he was unable to handle financial matters and his medications; and he experienced suicidal thoughts.  VA has a duty to provide a VA examination if evidence indicates there has been a material change in a disability or that the current rating may be incorrect. 38 C.F.R. § 3.327. VA's General Counsel has also indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his major depressive disorder; thoracic spine; and pain in the low back, buttocks, and lower extremities. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected thoracic spine disability.  In addition, the VA examiner should determine the nature and etiology of any additional low back disorder and/or radiculopathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the thoracic spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period in November 2013 and August 2016.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examiner should identify all current low back disorders.  In so doing, he or she should consider the August 2016 VA examiner's opinion that there is no x-ray evidence of a thoracic fracture.  In addition, the VA examiner should comment on the October 2010 VA examiner's opinion that the Veteran's radiating pain of the low back, buttocks, and bilateral lower extremities was less likely than not caused by or a result of his compression fracture of the thoracic spine, and the August 2016 VA examiner's finding of sciatica that he related to the Veteran's low back disorders.  If any previously diagnosed disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis of a low back disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service. 

The examiner should also opine as to whether it is at least as likely as not that any current sciatica was either caused or permanently aggravated by his service-connected thoracic spine disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also report all signs and symptoms necessary for rating the Veteran's service-connected psychiatric disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


